Citation Nr: 1600772	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1953 to August 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) as to the claim for service connection for tinnitus in May 2014 and an NOD as to the claim for service connection for bilateral hearing loss in November 2014.  A statement of the case (SOC) was issued in August 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2015.

In December 2015, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's service-to include noise exposure therein-and  his current hearing loss.

4.  The Veteran currently has tinnitus, and competent, uncontradicted opinion indicates that the Veteran's tinnitus is as likely as not associated with his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus as secondary bilateral hearing loss are met.  38 U.S.C.A.    §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all necessary actions in connection with the claims have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to the acoustic trauma he experienced during service, or, alternatively, that his tinnitus is secondary to his hearing loss.  Specifically, he contends that he was exposed to such noise during various training exercises and weapons qualifications for which he was not provided hearing protection, and that such exposure is the source of conditions for which service connection is sought.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R.     § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.   38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss, and for tinnitus secondary to hearing loss, is warranted.

As for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had some in-service noise exposure.  In his October 2015 substantive appeal, the Veteran reported that, during basic training, he underwent weapons familiarization and rifle qualification for which no hearing protection was provided.  He also wrote that he underwent additional training from January 1954 to August 1956 during which he was exposed to acoustic trauma from heavy firing, that he was re-qualified with the M-1 rifle on three occasions and that he was not provided hearing protection during such exercises.  

The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have had since the filing of his claim sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the most recent, July 2015 VA audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, collectively, lay and medical evidence of record reasonably supports a finding of a medical nexus between current hearing loss and service.

In support of his claim for service connection, the Veteran has reported the onset of symptoms of diminished hearing in service or shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2) (2014).   See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Although the Veteran cannot render the testing results needed to establish a current hearing loss disability for VA purposes, and is not shown to have training or expertise in audiology to provide a persuasive opinion on the medical nexus question solely the basis of his own assertions, his consistent reports that he began noticing hearing loss symptoms during or shortly after service, and that he has continued to experience diminished hearing from service to the present are accepted as credible.  See 38 U.S.C.A. § 1154(b).  Again, the Board finds no reason to question the veracity of such statements, particularly in light of the September 1956 audiogram which reflects hearing loss disability for VA purposes.

As for the medical opinion evidence of record, the Board notes that a March 2014 VA audiologist stated that she could not provide an opinion as to whether the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service without resorting to speculation, as there were no [in-service] audiometric testing results in the Veteran's claims file.  While this statement is, essentially, a non-opinion that weighs neither for nor against the claim (see Jones v. Shinseki, 23 382, 390 (2010)), notably, the audiologist did not definitively rule out a relationship between the Veteran's current hearing loss and service. 

Thereafter, a July 2015 VA audiologist opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  However, the Board finds that, overall, the opinion is not persuasive, and thus, not dispositive of the medical nexus question.  While the audiologist reasoned that the Veteran's military occupational specialty (MOS) had a low probability of noise exposure, the examiner did not address the Veteran's other asserted in-service noise exposure, outlined above.  The examiner also noted that a whispered voice test was documented at service entrance and separation and that a September 1956 private audiogram documented a high frequency sensorineural hearing loss.  Significantly, however, the September 1956 private audiogram documents the results of testing conducted less than one month after the Veteran's discharge from active duty service, and the audiologist did not comment upon the validity of such testing results (to include as compared with the whispered voice testing conducted at service separation), or discuss the significance of these testing results for purposes of establishing service connection on a presumptive basis .  See 38 C.F.R. § 3.307.  Moreover, in reaching her conclusion, the VA audiologist did not account for the Veteran's lay assertions as to the onset of hearing loss in service and continuity of symptoms of diminished hearing since service (see 38 C.F.R. § 3.303(b)).   Given these significant deficiencies, the Board has accorded this negative opinion no probative weight.

In sum-notwithstanding the negative etiology opinion of record-the record includes lay and medical evidence collectively indicating likely in-service noise exposure, documenting current bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and-given the credible lay assertions as to onset and continuity of symptoms, when considered along with the September 1956 testing results documenting hearing loss disability one month after service discharge-tending to establish a link between the Veteran's current hearing loss disability and service.  See 38 C.F.R. §§  3.303(b), 3.307; Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence discussed above--and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim-the Board finds that the criteria for service connection for bilateral hearing loss are met.

With regard to claimed tinnitus, the Board notes that the Veteran has a current diagnosis of tinnitus and that he is now service connected for bilateral hearing loss; therefore, the first and second elements of service connection, on a secondary basis, have been met.  The July 2015 VA audiologist opined that it was at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran tinnitus was a symptom associated with the hearing loss as tinnitus was known to be such an associated symptom.  There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the examiner was not definitive, the opinion was expressed in terms to warrant application of the benefit-of-the-doubt doctrine.  

Given the totality of the evidence-to include the uncontradicted opinion noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, are met.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus as secondary to bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


